By the Court,
Fisher, C. J.:
And now, to wit, March 28, 1876, the court, after consideration of the rule and answer, find that in order to obtain a stay of execution, or to act as a supersedeas, as provided in the statutes of 1873, the plaintiff in error should commence his proceedings in error, by filing his petition and a transcript of the case in the supreme court, together with an undertaking, as provided by the statutes. And that the mere filing of an undertaking, without commencing any other proceedings in error, is not, in itself, sufficient to give a stay of proceedings or act as a supersedeas.